Name: Commission Regulation (EC) No 864/94 of 18 April 1994 determining the extent to which applications lodged in April 1994 for import licences for certain milk products and products covered by the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Interim Agreement concluded with the Czech Republic and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 4. 94 Official Journal of the European Communities No L 99/29 COMMISSION REGULATION (EC) No 864/94 of 18 April 1994 determining the extent to which applications lodged in April 1994 for import licences for certain milk products and products covered by the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Interim Agreement concluded with the Czech Republic and Slovak Federal Republic can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as last amended by Regulation (EC) No 3550/93 (2), and in particluar Article 4 (5) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EEC) No 584/92 concern quantities greater than those available for certain products and quantities less than those available for others : whereas, therefore, in accordance with the new rules applicable from 1 July 1993, reduction percentages should be fixed for certain of the quantities applied for the period 1 April to 30 June 1994, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EEC) No 584/92 for the period 1 April to 30 June 1994, shall be accepted, per country of origin, up to the percentages indicated. Article 2 This Regulation shall enter into force on 20 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 62, 7 . 3 . 1992, p. 34. (2) OJ No L 324, 24. 12. 1993, p. 15. A N N E X To ta l qu an tit ie s av ai la bl e fo r th e pe ri od 1 A pr il to 30 Ju ne 19 94 No L 99/30 (to nn es ) Co un try Po lan d Cz ec h Re pu bl ic Sl ov ak Re pu bl ic Hu ng ar y C N co de an d pr od uc t 04 02 10 19 04 05 00 11 04 02 21 19 04 05 00 19 04 02 21 99 bu tt er 04 06 ch ee se 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a 04 02 21 19 04 05 00 19 ex 04 06 90 - 04 02 21 19 04 05 00 19 ex 04 06 90 ­ 04 02 21 91 bu tte r M or av sk y bl oc k (') 04 02 21 91 bu tte r M or av sk y bl oc k (') ex 04 06 90 86 ex 0 4 0 6 9 0 8 7 ex 0 4 0 6 90 88 Ba la to n (2) in % 4, 2 5,6 6,6 4,1 7,3 11 ,0 5, 7 8,1 17 ,9 10 0 (') Pr im ato r, Ot av a, Ja vo r, Uz en y bl oc k, Ka sk ha va l, Ak aw i, Ist am bu l, Ja de l He rm eli n, Os tep ek ,K ol ib a, In ov ec . (2) Cr ea m -w hi te ,H ajd u, M ar va ny ,O va ri, Pa nn on ia ,T ra pp ist a. Official Journal of the European Communities 19 . 4. 94